Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 25, 2013

                                     No. 04-13-00048-CR

                                 THE STATE OF TEXAS,
                                       Appellant

                                              v.

                                  Christopher Glen ADAMS
                                          Appellee

                      From the County Court at Law, Kerr County, Texas
                                 Trial Court No. CR120324
                          Judge Spencer W Brown, Judge Presiding


                                       ORDER
        On March 26, 2013, we abated this appeal so that the trial court could make findings of
fact and conclusions of law relating to the motion to suppress. A supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law has now been filed. We
therefore REINSTATE this appeal and ORDER the State to file its brief on or before May 27,
2013.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2013.


                                                   ____________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court